DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments to the claims, filed 1/12/2022, are accepted and appreciated by the examiner.
Response to Arguments
Applicant’s arguments filed 1/12/2022 have been fully considered and they are persuasive.
Terminal Disclaimer
The terminal disclaimer filed on 1/12/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,247,748 and US 9,880,185 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1-21 are allowed.
(See Fig 1 Component 150 First processor) configured to receive sensor measurement data at a first data rate from one or more sensor devices including a gyroscope, the sensor measurement data including raw gyroscope data sensed by the gyroscope and representing angular velocity of a device in motion (See Para[0006] Data from the sensors can be analyzed to determine characteristics of the body movement) (See Para[0077] In some embodiments, the sensors 130 can include one or more of the following technologies: accelerometer technology that detects accelerations; gyroscope technology that detects changes in orientation), , 	the first processor further configured to perform a quaternion operation on the sensor measurement data at the first data rate to generate sensor data and to transmit the sensor data at a second data rate, the sensor data representing a change in the motion of the device (See Fig 1 Component 114 and Para[0081] the data from the first processor as shown by the arrow 114 and Stirling further teaches filtering data to control error propagation and use algorithms utilizing quaternions (See Para[0101]).	However the prior art or any combination of prior art searched fails to teach the limitation of	wherein the second data rate is lower than the first data rate,
wherein the quaternion operation includes integration of the raw gyroscope data at the first data rate;	a second processor configured to:
further wherein the quaternion operation includes integration of the raw gyroscope data at the first data rate;	at a second processor:	receiving the sensor data transmitted at the second data rate; 	generating processed sensor data;	transmitting the processed sensor data to a third processor at a third data rate,	wherein the second data rate being lower than the first data rate causes a reduction in data traffic and necessitates fewer computations, than if the sensor data were received at the first data rate, performed by the second processor, thereby reducing power consumption and allowing the use of the sensor data with various sensor fusion algorithms.	However with respect to Claim 21 the prior art or any combination of prior art searched fails to teach the limitation of	wherein the second data rate is lower than the first data rate,	wherein the quaternion operation includes integration of the raw gyroscope data at the first data rate;	a processor configured to:	receive the sensor data transmitted at the second data rate,	perform sensor fusion on the sensor data to generate processed sensor data, and to transmit the processed sensor data to an application processor at a third data	wherein the second data rate being lower than the first data rate causes a reduction in data traffic and necessitates fewer computations, than if the sensor data were received at the first data rate, performed by the processor, thereby reducing power consumption and allowing the use of the sensor measurement data with various sensor fusion algorithms.	Thus, this limitation, in combination with the other elements of the claims, are neither anticipated by nor obvious in view of the prior art of record and to one of ordinary skill in the art.		Claims 2-12 are allowed due to their dependency of Claim 1.	Claims 14-20 are allowed due to their dependency of Claim 13.
ConclusionAny inquiry concerning this communication or earlier communications from the examiner should be directed to YOSHIHISA ISHIZUKA whose telephone number is (571)270-7050. The examiner can normally be reached M-F 11:00-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YOSHIHISA . ISHIZUKA
Examiner
Art Unit 2863



/YOSHIHISA ISHIZUKA/Primary Examiner, Art Unit 2863